Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 25, 2014

                                      No. 04-14-00145-CV

            IN THE GUARDIANSHIP ESTATE OF MARIA I. RODRIGUEZ,

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2010-PC-2639
                      Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
        One of the appellees filed a letter with this court stating the parties have reached a
settlement subject to the trial court’s approval. Appellee’s counsel, Ms. Nancy Hamren, asks this
court to abate all deadlines in the interim.

        The request is GRANTED and this appeal is abated until October 27, 2014. The parties
are ORDERED to file either the appropriate motion to dismiss this appeal or a motion to
reinstate appellate deadlines no later than October 28, 2014. If the appeal is reinstated,
appellees’ brief is due thirty days from the date of reinstatement.

       All other appellate deadlines are held in abeyance pending further order of this court.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court